Citation Nr: 0115698	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973.  Service in Vietnam from July 1970 to 
March 1971 is indicated by the evidence of record.  The 
veteran died in January 1999.  The appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied entitlement to 
service connection for the cause of the veteran's death, to 
include on the basis of exposure to Agent Orange, and denied 
entitlement to DEA.

The Board notes that the appellant, in her VA Form 9 
submitted in June 2000, requested a hearing before a 
traveling member of the Board, although later in June 2000 
she clarified that she desired a Board hearing conducted 
through the use of video conferencing techniques rather than 
an in-person hearing before a traveling member of the Board.  
In September 2000, however, the appellant's representative 
withdrew her request for a Board hearing, an action which the 
appellant concurred in through a statement dated in November 
2000.


REMAND

Factual background

The veteran died in January 1999.  His certificate of death 
lists the immediate cause of death as malignant melanoma 
metastatic to the brain.  Malignant melanoma is "a tumor of 
high malignancy that starts in a black mole and metastasizes 
rapidly and widely."  Schoonover v. Derwinski, 3 Vet. App. 
166, 169 (1992) [citing Webster's Medical Desk Dictionary 
420]. 

The appellant is the widow of the veteran.  She contends that 
the veteran's fatal cancer is related either to the veteran's 
exposure to Agent Orange in service, or to sun exposure in 
service.  She also contends that the veteran's fatal cancer 
originated from a lesion located on his left posterior calf 
that developed while the veteran was in service.

Service medical records are negative for any reference to 
malignant melanoma or to a lesion on the left posterior calf.  
Postservice medical records on file disclose that the veteran 
was seen in February 1979 at a private hospital for treatment 
of a mole or lesion on his left posterior calf.  When 
questioned concerning the development of the lesion, the 
veteran reported that he had the lesion for "about 8 
years."  The lesion, when excised, was determined to be 
malignant melanoma.  

Thereafter, the veteran presented in 1997 for the treatment 
of melanoma, metastatic to the liver and brain.  He reported 
that, following the removal of the malignant melanoma in 
1979, he underwent no chemotherapy.  The records note that 
the veteran's recent melanomas were recurrent from a left 
calf malignant melanoma the veteran had 20 years prior to the 
current treatment.

In a January 2000 statement, L.M.B., M.D., stated that the 
veteran died from recurrent melanoma, metastatic to his liver 
and brain.  He indicated that the veteran's initial melanoma 
was on his left posterior calf and was diagnosed in 1979.  
According to medical records reviewed by Dr. B., the melanoma 
lesion had been present for eight years prior to the 
excision, and was present in 1971 when the veteran was in 
Vietnam.  Dr. B. concluded that it was probable that the 
fatal malignant melanoma arose from the left calf lesion 
excised in 1979. 

In several statements, the veteran's representative has 
maintained that the veteran's service medical records are 
incomplete, and that efforts to obtain additional service 
medical records from the National Personnel Records Center 
(NPRC) should be undertaken.  He argues that service medical 
records not on file would show the presence of the lesion 
recorded in the February 1979 private treatment records.

Reasons for remand

The Board notes that during the pendency of the instant 
appeal but after the appellant's claim was most recently 
considered by the RO, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It applies to this case.  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that while Dr. B. has provided a favorable 
opinion concerning the appellant's claim, the basis for his 
opinion is unclear.  The Board believes that the veteran's 
claims file should be by another physician in order to 
clarify whether the veteran's death is related to his period 
of service.  Under the circumstances, therefore, the Board is 
of the opinion that additional development is warranted.

In addition, although the NPRC has already provided some 
service medical records of the veteran, in light of the 
contentions of the appellant's representative, the Board is 
of the opinion that further efforts to obtain additional 
service medical records from the NPRC should be undertaken.  
See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  

The Board also notes that while the March 2000 Statement of 
the Case (SOC) provided the substance of the regulations 
pertaining to claims based on disease associated with 
exposure to certain herbicide agents, the SOC notably did not 
provide the appellant with a citation to those regulations.  
An SOC must contain "[a] summary of the applicable laws and 
regulations, with appropriate citations..."  38 C.F.R. § 19.29 
(2000).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
appellant, through her 
representative, and request that she 
identify the names, addresses and 
approximate dates of treatment of 
the veteran by any health care 
providers, including VA.  After 
obtaining any necessary 
authorization from the appellant, 
the RO should attempt to obtain and 
associate with the claims file all 
records identified by the appellant, 
to include from Midwest City 
Memorial Hospital, which are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Then, and after obtaining any 
necessary authorization from the 
appellant, the RO should contact Dr. 
L.M.B. and request that he identify 
and submit copies of the specific 
records on which he based his 
opinion that the left posterior calf 
mole or lesion excised from the 
veteran in 1979 was present in 1971 
and for the 8 years preceding the 
1979 excision.

4.  The RO should contact the 
National Personnel Records Center 
and request that NPRC search its 
records for any service medical 
records for the veteran and provide 
any such records found.  The RO 
should document its efforts to 
obtain records from the NPRC, and 
attach to the claims file any 
responses received in regards 
thereto.

5.  Thereafter, the RO should 
arrange for a VA physician to review 
the medical records which are 
contained in the veteran's claims 
folder.  The examiner should be 
requested to provide an opinion, 
with reasons, as to whether it is at 
least as likely as not that the 
veteran's fatal malignant melanoma 
was related to his period of 
service, to include any sun exposure 
experienced therein or to any 
exposure to herbicide agents in 
service.  The opinion of the 
physician should be associated with 
the veteran's VA claims folder. 

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full, and 
should undertake such other 
additional development as it deems 
necessary.  The RO should then 
undertake any other action required 
to comply with the notice and duty 
to assist requirements of the 
Veterans Claims Assistance Act of 
2000.  Then, the RO should 
readjudicate the issues of 
entitlement to service connection 
for the cause of the veteran's death 
and entitlement to basic eligibility 
for Dependents' Educational 
Assistance under Chapter 35, Title 
38, United States Code.  If the 
benefits sought on appeal are not 
granted, in whole or in part, the RO 
should issue a Supplemental 
Statement of the Case, which should 
at a minimum inform the appellant of 
the pertinent laws and regulations, 
with appropriate citations, 
pertaining to the adjudication of 
claims for service connection based 
on disease associated with exposure 
to certain herbicide agents, and 
provide the appellant and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

